On writ of certiorari (361 U.S. 812) to review the action of the United States Court of Claims in dismissing plaintiffs’ petition to recover just compensation for the taking or destruction of their materialmen’s liens which occurred when the Government, exercising an option under the contract, required the shipbuilder to transfer to the Government title to the uncompleted boats and materials on hand, the Supreme Court reversed, holding that title to the property was in the shipbuilder when the materials were furnished and the materialmen’s liens attached despite the fact that it was contemplated that title would eventually vest in the Government; that the liens on the boats and materials prior to *883transfer to the Government were compensable property interests within the meaning of the Fifth Amendment to the Constitution and since the Government’s action destroyed the value of the liens, there was a taking of the liens for which just compensation must be paid.